Citation Nr: 1749923	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder ("PTSD").

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").  

3.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:  J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1974.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a January 2008 rating decision for the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claim of entitlement to an evaluation in excess of 50 percent for PTSD.  A November 2015 rating decision denied service connection for OSA

In July 2010, the Veteran testified at a video conference hearing at the Cleveland RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In May 2011, the Board remanded the PTSD rating issue, as well as the issue of TDIU, which had been raised at the Board video conference hearing.  The RO denied TDIU in an August 2015 rating.

The record reflects that the Veteran has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2016).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required on his part.



REMAND 

The record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  There is a notation in the evidence provided to the Board that the Veteran begun receiving SSA benefits for physical and mental difficulties. The records, including medical records, pertaining to the award of such benefits are not of record.  Notation of the award of benefits is found in a May 2015 Disability Benefits Questionnaire, received in July 2016.  These records should be obtained.

As to the issue of sleep apnea, received in July 2016 from the Veteran's attorney is a June 2016 Disability Benefits Questionnaire in which the examiner opines that the Veteran's sleep apnea is more likely than not caused and permanently aggravated by the Veteran's sleep apnea.  Thus, there is credible evidence that suggests that the Veteran's service-connected PTSD caused/aggravated the sleep apnea.  The Veteran has not received a VA examination for his sleep apnea.  A VA examination to determine the etiology of this sleep apnea should be obtained. 

As to the TDIU claim the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the sleep apnea  and PTSD claims being remanded herein.  For this reason, the Board finds that the claim of entitlement to TDIU must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Obtain the complete records pertaining to the award of SSA disability benefits to the Veteran in approximately 2001, to include the medical records relied upon in making the decision.  If such efforts yield negative results, a notation to that effect should be inserted into the claims file and the Veteran and his representative should be appropriately notified of such.  

2.  Obtain updated copies of treatment records, VA and non-VA.

3.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the etiology of his sleep apnea.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note that this case review took place. 

(a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is of service onset or otherwise etiologically related to service. 

(b)  If the sleep apnea is not so related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's sleep apnea was caused by a service connected disability. 

If the sleep apnea is not related to service and was    caused by a service-connected disability, provide an opinion as to whether it is at least likely than not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was aggravated (i.e. permanently worsened beyond the natural progress of the disorder) by the service-connected PTSD. 

If aggravation is found, the examiner should address the following medical issues: 

(i)  the baseline manifestations of the Veteran's sleep apnea found prior to the aggravation; and 

(ii)  the manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

4.  The issues on appeal should then be readjudicated.  If any benefit sought on appeal is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BARBARA B. COPELAND. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

